Citation Nr: 0913616	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 
2002, for the grant of service connection for Legg-Calve-
Perthes disease of the left hip, status-post total hip 
replacement.

2.  Whether the April 1982 rating decision, which denied 
service connection for Legg-Calve-Perthes disease of the left 
hip was clearly and unmistakably erroneous.

3.  Whether the September 1990 rating decision, which denied 
reopening the claim for service connection for Legg-Calve-
Perthes disease of the left hip was clearly and unmistakably 
erroneous.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened and granted entitlement 
to service connection for Legg-Calve-Perthes disease of the 
left hip, status-post total hip replacement, and assigned an 
initial 30 percent rating, effective from March 28, 2002.  
The Veteran appealed the assigned effective date for service 
connection.  The case was remanded in November 2007 and 
October 2008 for additional development and adjudicative 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 remand, the Board directed the RO/AMC to 
adjudicate the Veteran's claims alleging clear and 
unmistakable error in April 1982 and September 1990 rating 
decisions.  In January 2009, the AMC found that neither 
decision was clearly and unmistakably erroneous.  The Veteran 
sent a letter to the AMC, received in March 2009, which the 
Board finds is a timely notice of disagreement regarding the 
January 2009 rating decision.  Consequently, the RO/AMC must 
issue a statement of the case on these matters.  Manlincon v. 
West, 12 Vet. App. 242 (1999).

As stated in the October 2008 remand, the claims involving an 
assertion of clear and unmistakable error are inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the award of service connection for Legg-
Calve-Perthes disease of the left hip, status-post total hip 
replacement.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001).  Hence, the claim for entitlement to 
an effective date earlier than March 28, 2002 for the grant 
of service connection for Legg-Calve-Perthes disease of the 
left hip, status-post total hip replacement must continue to 
be held in abeyance.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the 
case addressing: (i) whether there was 
clear and unmistakable error in the April 
1982 rating decision which denied service 
connection for Legg-Calve-Perthes disease 
of the left hip; and, (ii) whether there 
was clear and unmistakable error in the 
September 1990 rating decision which 
denied reopening the claim for service 
connection for Legg-Calve-Perthes disease 
of the left hip.  The Veteran is hereby 
informed that the Board may exercise 
appellate jurisdiction only if he 
perfects an appeal in a timely manner.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2008) (appeal before Board 
consists of timely filed notice of 
disagreement in writing, and after the 
issuance of a statement of the case, a 
timely filed a substantive appeal).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

